                     Case 7:19-cv-04696-VB Document 6 Filed 06/06/19 Page 1 of 1

AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                         for the
                                                        Southern District of New York

        Irwin Kossoff and Kossoff & Kossoff, LLP                             )
                              Plaintiff                                      )
                            v.                                               )     Civil Action No. 7:19-cv-04696
              Continental Casualty Company                                   )
                             Defendant                                       )


                                             WAIVER OF THE SERVICE OF SUMMONS

To: Steven G. Storch, Esq.
             (Name of the plain/iff's attorney or unrepresented plaintifJ)


       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

          I understand that I, or the entity I represent, will keep all defenses or objectio                            to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absenc                                  mons or of service.

        1 also understand that 1, or the entity I represent, must file and serve a
60 days from                06/05/2019            , the date when this request
United States). If I fail to do so, a default judgment will be entered agai


Date       ~""V?-e           7        LD)         j
                               I
               Continental Casualty Company                                                             Richard Simpson, Esq.
       Printed name of party waiving service of summons                                                         Printed name
                                                                                                          Wiley Rein LLP
                                                                                                         1776 K Street NW
                                                                                                       Washington, D.C. 20006
                                                                                                                   Address

                                                                                                       rsimpson@wileyrein.com
                                                                                                               E-mail address

                                                                                                             (202) 719-7314
                                                                                                             Telephone number


                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

           "Good cause" does no/ include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.

            If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a SlUl1ll10nS or of service.

           If you waive service, then you must, within the time specified 011 the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
